IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARGIE BLOOME,                         : No. 189 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
SILVER STREET DEVELOPMENT              :
CORPORATION, HILL-TOP                  :
EDWARDSVILLE, LP, MICHAEL              :
SIMMONS,                               :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.